Citation Nr: 1019831	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-22 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic cough, to include as due to 
asbestos exposure, or to undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for fibromyalgia, 
claimed as chronic joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 
1993, and from February 2003 to May 2004, with additional 
Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).

The Veteran received an "under other than honorable 
conditions" discharge from his first period of military 
service as a result of willful and repeated misconduct.  On 
that basis, a November 2007 administrative decision found 
that the Veteran was barred from receiving VA benefits 
stemming from his first period of service.  Accordingly, 
entitlement to VA compensation benefits based on the 
Veteran's period of military service from October 1989 to 
June 1994 is precluded due to the character of the Veteran's 
discharge.  38 U.S.C.A. §§ 101, 5103, 5107, 5303 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.12, 3.354 (2009).  For this 
reason, only incidents and events during the Veteran's second 
period of service, from February 2003 to May 2004, can be 
considered for the purposes of VA disability benefits.

Other than the issue of entitlement to service connection for 
irritable bowel syndrome, the appeal is remanded to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  During his second period of service, the Veteran served 
in Kuwait and Iraq from April 2003 to April 2004, in support 
of Operation Iraqi Freedom. 

2.  Resolving doubt in favor of the Veteran, the evidence 
establishes that irritable bowel syndrome is related to the 
Veteran's military service.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran asserts that he first experienced 
diarrhea, stomach cramping, nausea, vomiting, indigestion, 
and heartburn during the course of his service in Southwest 
Asia from 2003 to 2004.  He also argues that service 
connection for irritable bowel syndrome is warranted as he 
has continued to experience these symptoms since service.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records reflect that he first 
reported treatment for diarrhea, black tarry stools, 
indigestion, and heartburn in a December 2004 service 
treatment record.  In an August 2005 VA outpatient visit, a 
diagnosis of "unspecified constipation and chronic 
diarrhea" was made.  In September 2005, the Veteran was 
treated for intermittent nausea and diarrhea at a military 
hospital; at that same facility, in October 2005, he reported 
continued diarrhea, and noted that many soldiers like 
himself, returning from service in New Orleans, had a flu-
like illness.

Although the Veteran noted in a September 2005 service 
treatment record that he was receiving treatment for 
irritable bowel syndrome at that time, the disorder was first 
formally diagnosed in March 2006 VA outpatient treatment 
records, which concluded that both his diarrhea and 
constipation were due to irritable bowel syndrome.  
Thereafter, the Veteran continued to report experiences with 
diarrhea and constipation.  Many tests were conducted in an 
attempt to provide a formal diagnosis.  However, a complete 
workup and trials, to include a colonoscopy conducted in 
September 2006, pathology testing in September 2006, an 
antibiotics course in November 2006, a lactose-free diet in 
November 2007, and a psyllium regimen in June 2008, failed to 
resolve the Veteran's symptomatology.  

However, the probative and persuasive evidence of record is 
in equipoise as to whether the Veteran currently diagnosed 
irritable bowel syndrome is related to his second period of 
service.  In favor of the Veteran's claim, the August 2006 VA 
general medical examiner found that the Veteran's irritable 
bowel syndrome had existed "since service time," noting the 
Veteran's first reported symptoms being documented in 
December 2004, and recognizing the Veteran's reports that he 
had been treated for those symptoms even earlier, during his 
service in Southwest Asia.  Additionally, in June 2007, a VA 
clinician found that the Veteran's chronic diarrhea, which 
had occurred intermittently since service, "most likely 
represent[ed]" irritable bowel syndrome.  

Conversely, the August 2006 VA joints examiner indicated that 
the Veteran had irritable bowel syndrome began in 2006, 
subsequent to the Veteran's military service.  This opinion 
appears to be predicated on the Veteran's reports that his 
symptomatology had not begun until that time.  Additionally, 
a March 2007 VA outpatient record reflects the treating 
physician's conclusion that the Veteran's upset stomach was 
due to his service-connected posttraumatic stress disorder 
medications, not irritable bowel syndrome.

The Veteran is competent to state that he has experienced 
diarrhea, nausea, constipation, upset stomach, indigestion, 
and heartburn; all of these symptoms are clearly capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation); Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(finding that with respect to chronicity, the evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent).  Furthermore, the evidence 
documents the Veteran's consistent reports that he has 
experienced such symptomatology even prior to the time it was 
first documented.  Indeed, the Veteran's lay testimony with 
respect to the history of his symptoms cannot be discarded 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Moreover, the Board finds no reason to not 
accept his lay testimony as credible.  See generally Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  Thus, the Board finds 
that, based on the lay evidence of continuity of 
symptomatology, and the nexus opinions of record being in 
relative equipoise, the Veteran's irritable bowel syndrome is 
related to his military service.

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, his claim of 
entitlement to service connection for irritable bowel 
syndrome is granted.  See 38 C.F.R. § 3.102.  In reaching 
this determination, consideration has been given to the 
various provisions of the Veterans Claims Assistance Act of 
2000 and the necessary obligations with respect to VA's duty 
to notify and assist claimants.  However, given the favorable 
disposition of the appeal issue, above, further discussion of 
the VCAA is not required.


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

With respect to the Veteran's claimed chronic cough, the 
Veteran reported in a March 2004 service treatment record 
that he was then experiencing a chronic cough, and had, 
during his deployment to Kuwait and Iraq, been exposed to 
pesticides, smoke from burning trash, vehicle exhaust, 
"JP8" fuel, fog oils, sand, and dust.  In an April 2004 
service treatment record, the Veteran complained of coughing 
fits.  Subsequent to service, these reports of a chronic 
cough continued, as noted in VA outpatient treatment records 
dated from March 2006 through May 2007.  

To that end, pulmonary function tests (PFTs), chest x-rays, 
and clinical examination, to include at the August 2006 VA 
general medical examination, showed no evidence of 
respiratory disease.  However, the Veteran continues to 
assert, to include at his February 2010 Board hearing, that 
his cough is chronic and is sometimes accompanied by 
wheezing.  A VA clinician noted at a May 2007 VA outpatient 
visit that despite the results being within normal limits, 
the August 2006 PFT report reflected that the Veteran had 
bronchospasms with all attempts at exhaling.  Further still, 
an April 2007 VA outpatient treatment record noted the 
Veteran's history of tobacco abuse.  Based on this evidence, 
a VA opinion is required to determine if the Veteran's 
chronic cough, the etiology of which to this point is 
unknown, may be a manifestation of undiagnosed illness 
resulting from the Veteran's claimed exposure to various 
chemicals during his service in Kuwait and Iraq.

With respect to the Veteran's claimed left knee disorder, the 
Board notes that on entrance to National Guard in 2001, he 
was noted to have a scar over his left patella; at that time, 
the Veteran indicated that he had sustained a left knee 
injury at age 5.  Moreover, the Veteran currently 
acknowledges that he had a preexisting left knee injury, but 
argues that his left knee disorder has been aggravated by 
compensating for his service-connected right knee disorder.  
Review of the claims file reveals that although the August 
2006 VA joints examination included a physical examination of 
the left knee, and the August 2006 VA general medical 
examination found that the Veteran had a "bilateral knee 
condition," no x-rays were conducted, and no nexus opinion 
was provided.  As evidence of a preexisting left knee 
disorder exists, and a current left knee disorder is 
diagnosed, an opinion as to the Veteran's left knee disorder 
has been aggravated must be obtained.

With respect to the Veteran's claimed bilateral foot 
disorder, the Veteran has reported that he has had repeated 
instances of onychomycosis, a fungal infection, in his 
toenails, as well as chronic ingrown toenails.  Jandreau, 492 
F.3d at 1377.  While physical examination showed normal 
clinical findings of his toenails at the July 2006 VA skin 
examination, he reported repeated fungal infection of the 
toenails in April 2004, immediately prior to service, and 
both the July 2006 VA feet examination and August 2006 VA 
general medical examination noted onychomycosis, the latter 
examination report indicating "thickened and [discolored]" 
toenails.  Moreover, the Veteran asserted that during 
service, he dropped an ammunition can on his toes, and has 
since experienced repeated ingrown toenails.  Although the 
Veteran has undergone recent procedures to treat ingrown 
toenails in both feet, a VA physician described the ingrown 
toenails in May 2008 as "chronic."  On these bases, a VA 
examination is required to determine whether the Veteran's 
instances of onychomycosis and/or ingrown toenails constitute 
a chronic disorder, and whether they are related to the 
Veteran's military service.

The Veteran testified at his February 2010 Board hearing that 
he had received treatment at an alternate VA facility, other 
than his main VA treating facility, from June 2008 to August 
2008.  Review reveals that these records are not associated 
with the claims file.  Specifically with respect to the 
Veteran's claimed chronic fatigue syndrome, these records 
must be obtained prior to appellate adjudication as the 
Veteran indicated at his February 2010 Board hearing that his 
visits to this alternate VA facility had included treatment 
for his claimed chronic fatigue syndrome symptomatology.  
Moreover, because the Board is requesting opinions with 
respect to the other four issues on appeal being remanded, 
procurement of these records, as pertaining to all claimed 
issues, is required.  This is not only because VA has a duty 
to assist in obtaining records of which it has constructive 
possession, but also because the opinions being requested 
will not be fully informed without them.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to the Veteran's claimed fibromyalgia, the 
Veteran reported joint pain in his shoulders, arms, hands, 
back, and legs during VA outpatient visits in December 2004 
and June 2008; at his February 2010 Board hearing, he 
testified that he was also treated at sick call for joint 
pain and muscle aches.  At the August 2006 VA general medical 
examination, he described the diffuse joint pain as feeling 
like sharp needles, and ranging in severity from 2/10 to 
10/10.  However, a clinical evaluation predicated on the 
criteria for fibromyalgia was not completed at that 
examination, and no diagnosis or nexus opinion offered.  
Similarly, at the August 2006 VA examination, the Veteran 
reported generalized muscle aches and migratory joint pain.  
Although the examiner stated that "the migratory joint pain 
[is in] two joints that he has had injuries to, so I am not 
sure if he really meets that criteria," it is not clear 
whether the examiner was addressing the Veteran's claim for 
fibromyalgia, or for chronic fatigue syndrome, for which the 
Veteran was also examined at that time.  Accordingly, the 
Board finds that this examination was incomplete, in that it 
failed to provide a complete clinical picture; VA's duty to 
assist includes providing an adequate examination when, as in 
this case, such an examination is indicated.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  As such, a VA 
fibromyalgia examination must be conducted, and if 
fibromyalgia is found, a nexus opinion provided.

Accordingly, the issues of entitlement to service connection 
for a respiratory disorder, entitlement to service connection 
for a left knee disorder, entitlement to service connection 
for a bilateral foot disorder, entitlement to service 
connection for chronic fatigue syndrome, and entitlement to 
service connection for fibromyalgia, are remanded for the 
following actions:

1.  Before scheduling any of the VA 
examinations enumerated below, obtain 
copies of all VA outpatient treatment 
records from the Northampton VA Medical 
Center (MC) from June 2008 to the 
present, and from Providence VAMC from 
December 2008 to the present, and 
associate them with the claims file.  
All records for this period, not just 
those concerning the issues on appeal, 
should be obtained.  Document all 
attempts to secure this evidence in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records the agency of original 
jurisdiction (AOJ) is unable to secure 
same, notify the Veteran and (a) 
identify the specific records the AOJ 
is unable to obtain; (b) briefly 
explain the efforts that the AOJ made 
to obtain those records; and (c) 
describe any further action to be taken 
by the AOJ with respect to the claim.  
Provide the Veteran with an opportunity 
to respond.

2.  Schedule the Veteran for a VA 
examination with an examiner of the 
appropriate expertise to determine the 
nature of the Veteran's chronic cough.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  After a thorough clinical 
examination, and based on a review of 
the claims folder and the examination 
findings, including the service and VA 
outpatient treatment records, the 
examiner should opine as to whether the 
Veteran's chronic cough is a 
manifestation of undiagnosed illness, 
is related to the Veteran's history of 
tobacco abuse, or constitutes a 
discrete diagnosable disorder.  

If the examiner determines that the 
chronic cough is a manifestation of 
undiagnosed illness, he or she is asked 
to identify, if possible, which period 
of service (October 1989 to June 1994, 
or February 2003 to May 2004), from 
which the chronic cough resulted.  If 
an opinion cannot be provided without 
resorting to speculation, the examiner 
should both provide the reasons why an 
opinion cannot be provided with 
resorting to speculation, and indicate 
what evidence or information is missing 
such that speculation would be 
required.  A complete rationale for all 
opinions expressed must be provided.  
The report prepared must be typed.

3.  Schedule the Veteran for a VA 
joints examination to determine the 
nature and etiology of any left knee 
disorder found.  The claims folder and 
a copy of this Remand must be made 
available to the examiner for review in 
conjunction with this examination.  Any 
indicated tests, to include x-rays, and 
studies must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  After thorough review of 
the service and postservice evidence of 
record, the examiner must provide an 
opinion as to whether any left knee 
disorder found is caused or aggravated 
by a service-connected disorder, to 
include his service-connected right 
knee disorder.  

If an opinion cannot be provided 
without resorting to speculation, the 
examiner should both provide the 
reasons why an opinion cannot be 
provided with resorting to speculation, 
and indicate what evidence or 
information is missing such that 
speculation would be required.  A 
complete rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed. 

4.  Schedule the Veteran for a VA foot 
examination to determine the nature and 
etiology of any bilateral foot disorder 
found.  The claims folder and a copy of 
this Remand must be made available to 
the examiner for review in conjunction 
with any examination conducted.  Any 
indicated tests and studies must be 
accomplished.  The VA examiner should 
clearly identify all current skin 
disorders of the feet, to include 
onychomycosis, as well as determine 
whether a chronic ingrown toenail 
disorder exists.  Then, with respect to 
each such diagnosed disability, the VA 
examiner should provide an opinion as 
to the likelihood that each identified 
disorder is related to service.  

If an opinion cannot be provided 
without resorting to speculation, the 
examiner should both provide the 
reasons why an opinion cannot be 
provided with resorting to speculation, 
and indicate what evidence or 
information is missing such that 
speculation would be required.  A 
complete rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed. 

5.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for fibromyalgia.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  After a thorough clinical 
examination, and based on a review of 
the claims folder and the examination 
findings, including the service and VA 
outpatient treatment records, the 
examiner should determine whether the 
Veteran has fibromyalgia for VA 
purposes.  If a diagnosis of 
fibromyalgia is made, the examiner 
should opine as to the likelihood 
(likely, unlikely, at least as likely 
as not) that any current fibromyalgia 
is causally or etiologically related to 
his Persian Gulf War service (October 
1989 to June 1994), his Gulf War on 
Terrorism service (February 2003 to May 
2004), or some other cause.  

If an opinion cannot be provided 
without resorting to speculation, the 
examiner should both provide the 
reasons why an opinion cannot be 
provided with resorting to speculation, 
and indicate what evidence or 
information is missing such that 
speculation would be required.  A 
complete rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

6.  Notify the Veteran that it is his 
responsibility to report for any 
scheduled examination(s) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the aforementioned 
examination, document this failure to 
report in the claims file; the 
memorandum must show that notice 
scheduling the examination was sent to 
the last known address of record, and 
indicate whether any notice that was 
sent was returned as undeliverable.

7.  When the above development has been 
completed, readjudicate the issues of 
entitlement to service connection for a 
respiratory disorder, entitlement to 
service connection for a left knee 
disorder, entitlement to service 
connection for a bilateral foot 
disorder, entitlement to service 
connection for chronic fatigue 
syndrome, and entitlement to service 
connection for fibromyalgia.  If any 
benefit sought on appeal remains 
denied, issue an additional 
supplemental statement of the case to 
the Veteran and his representative.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, return the 
appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


